1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                      ***

6
      UNITED STATES OF AMERICA,
7
                           Plaintiff,
8                                                         2:18-cr-00309-JAD-GWF
      vs.                                                 ORDER
9     ELMER ABALBERTO HERNANDEZ-
      ESCOBAR,
10
                           Defendant.
11

12
            Before the court is Defendant’s Motion for Immediate Pre-Trial Release (ECF No. 27).
13
            Accordingly,
14
            IT IS HEREBY ORDERED that any opposition must be filed on or before October 22, 2018. No
15
     reply necessary.
16
            IT IS FURTHER ORDERED that a hearing on Defendant’s Motion for Immediate Pre-Trial
17
     Release (ECF No. 27) is scheduled for 10:00 AM, October 25, 2018, in Courtroom 3D.
18
            The U.S. Marshal is directed to transport defendant to and from the hearing.
19

20
            DATED this 11th day of October, 2018.
21
                                                                _________________________
22
                                                                CAM FERENBACH
                                                                UNITED STATES MAGISTRATE JUDGE
23

24

25
